Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-19, 21
Claims amended: 1-4, 6-19
Claims cancelled: 20
New claims: 21

Response to Objection
	Applicant’s amendment to claim 11 overcomes the objection raised, therefore the objection is withdrawn.

Response to Amendment
	Applicant’s amendment to claim(s) 1-15 partially overcomes the invoking under 35 U.S.C. 112(f) raised,  however “configured to” is also one of the generic placeholders therefore the 35 U.S.C. 112(f) raised is still the case regarding claim(s) 1-15.


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 07/25/2022, pg. 11-13, L. 1-15.
“Laligand does not disclose or suggest that the cited server system 112 provides a function corresponding to a voice command. Rather, the cited server system 112 merely converts an audio file to corresponding text.”
“Laligand does not disclose or suggest that either the server system 112 or the search engine 118 is determined as being a provider providing the function correspond to the voice command among multiple entities (e.g., among multiple entities that include the server system 112, the search engine 118, etc.).”
“Laligand does not disclose or suggest: “... a determiner configured to determine a provider providing the function corresponding to the voice command among the first external server, the second external server and the storage ...”
Examiner disagrees.
Given the broadest reasonable interpretation, Laligand teach device comprising of wireless communication interface, storage, voice recognizer, and controller configured to acquire a function corresponding to voice command among first function, second function, and third function; 
a determiner configured to determine a provider providing the function corresponding to voice command among first external server, second external server and storage; and
an output interface configured to receive data related to function from the at  determined provider and output function corresponding to the voice command based on the received data. (Fig. 1A, 1B, P. 10, 32, 34, 36, 39, 40, 119 – user using a smartphone to accept voice command and transfer that to the server 112 for audio to text conversion, and receive that text, then transfer that text to separate search server 118 for search of the content requested for receiving and for display of the requested content in the voice command, speech to text is using one server 112, and search result to display is using a different server 118. This is used to help a display system with no voice recognition ability to be able to search for content using voice commands)

Applicant’s arguments, with respect to the rejection(s) of claim(s) 2-7, 8-12, 13-19 have been fully considered and are not persuasive for the same reason as claim 1 above.  


	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim limitations of claim(s) 1-15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use one of the non-structural generic placeholders "configured to" "module for," "device for," "for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for,” coupled with functional language “receive…, acquire…, communicate…, transmit…,  recognize…, determine…, output…, ” without reciting specific structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant is urged to point out specifically the structures used to perform the above claimed actions within applicant’s disclosure regarding claim(s) 1-15. 
Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 11, 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand).
Regarding claim(s) 1, 16, Sim teach display device, a wireless communication interface 
configured to communicate with server, a storage configured to store a third function , a voice recognizer configured to receive a voice command, a controller configured to acquire a function corresponding to the voice command, a determiner configured to determine a provider providing the function corresponding to the voice command, and an output interface configured to receive data related to the function from the determined provider and output the function corresponding to the voice command based on the received data. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67,)
Sim fail to specifically teach communicate with a plurality of external servers including at least one of a first external servers providing a first function or a second external server providing a second function, function corresponding to voice command among first function, second function, and third function, function corresponding to voice command among first external server, second external server and storage.
Laligand teach communicate with a plurality of external servers including at least one of a first external server providing a first function or a second external server providing a second function, function corresponding to voice command among first function, second function, and third function, function corresponding to voice command among first external server, second external server and storage, and transmitting a voice command to a speech to text (STT) server,

acquiring the voice command in a form of text data from the STT server. (Fig. 1A, 1B, P. 10, 32, 34, 36, 39, 40, 119 – user using a smartphone to accept voice command and transfer that to the server 112 for audio to text conversion, and receive that text, then transfer that text to separate search server 118 for search of the content requested for receiving and for display of the requested content in the voice command, speech to text is using one server 112, and search result to display is using a different server 118. This is used to help a display system with no voice recognition ability to be able to search for content using voice commands. The smartphone microphone reads on (voice recognizer configured to receive a voice command), the portion of the controller which determines and acquires which function to amongst the different servers, and storage reads on (function corresponding to voice command among first function, second function, and third function, function corresponding to voice command among first external server, second external server and storage) )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim by communicate with a plurality of external servers including at least one of a first external server providing a first function or a second external server providing a second function, function corresponding to voice command among first function, second function, and third function, function corresponding to voice command among first external server, second external server and storage, and transmitting a voice command to a speech to text (STT) server,

acquiring the voice command in a form of text data from the STT server as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Regarding claim(s) 2, Sim in view of Laligand teach the display device, the controller is further configured to, the provider.
Laligand further teach transmits a data request signal to a first external server when it is determined that provider is the first external server, and transmits a data request signal to a second external server when it is determined that provider is second external server. (Fig. 1A, 1B, P. 10, 32, 34, 36, 39, 40, 119 speech to text is using one server 112, and search result to display is using a different server 118)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by transmits a data request signal to a first external server when it is determined that provider is the first external server, and transmits a data request signal to a second external server when it is determined that provider is second external server as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Regarding claim(s) 4, Sim in view of Laligand teach the display device, the control unit, the provider, the function corresponding to the voice command.
Sim further teach includes a channel/volume change, a screen setting, a content search, an application, a gallery mode, or Internet of Things (IoT). (P5, 46-47, 50, 52-53, 55-56, 60, 62, 66,)

Regarding claim(s) 5, Sim in view of Laligand teach the display device, the control unit, the provider, the function.
Sim further teach a data necessary for executing for the function. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67, portion of the system that provide content in response to voice commands)

Regarding claim(s) 6, 17, Sim in view of Laligand teach the display device, the 
controller is further configured to, the provider, transmitting a data request signal to the first external server when it is determined that the provider is the first external server, transmitting a data request signal to the second external server when it is determined that the provider is the second external server
Laligand further teach acquiring data related to the function corresponding to voice command from storage when none of plurality of external servers including first external server and second external server is the provider. (Fig. 1A, 1B, P. 10, 32, 34, 36, 39, 40, 119 User may interact further with the smartphone 104, such as by using a remote-control application for the smartphone 104, so as to cause channels on the television 106 (including with a cable or set top box), to be changed to the appropriate channel automatically using data from storage unit, which reads on (data has not been received from at least one of external servers))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by acquiring data related to the function corresponding to voice command from storage when none of plurality of external servers including first external server and second external server is the provider as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Regarding claim(s) 7, 18, Sim teach A display device, a wireless communication interface configured to communicate with plurality of external servers, a storage, a voice recognizer configured to receive a voice command, a controller configured to acquire a voice command of a text data form corresponding to the received voice command, determine whether data related to a function corresponding to received voice command has been received from external server, an output interface configured to output an executed function based on data acquired from at least one of the plurality of external server or storage. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67,)
Sim fail to specifically teach acquire data related to function corresponding to the received  voice command in storage when data has been received from at least one of external servers, and data has not been received from at least one of external servers, transmit voice command of text data form and received voice command to plurality of external servers, text (STT) server,  output an executed function based on data acquired from storage.
Laligand teach acquire data related to function corresponding to the received  voice command in storage when data has been received from at least one of external servers, and data has not been received from at least one of external servers, transmit voice command of text data form and received voice command to plurality of external servers, text (STT) server,  output an executed function based on data acquired from storage. (Fig. 1A, 1B, P. 10, 32, 34, 36, 39, 40, 119 – user using a smartphone to accept voice command and transfer that to the server 112 for audio to text conversion, and receive that text, then transfer that text to separate search server 118 for search of the content requested for receiving and for display of the requested content in the voice command, speech to text is using one server 112(text (STT) server,), and search result to display is using a different server 118(determine whether data related to a function corresponding to received voice command has been received from external server). This is used to help a display system with no voice recognition ability to be able to search for content using voice commands. User may interact further with the smartphone 104, such as by using a remote-control application for the smartphone 104, so as to cause channels on the television 106 (including with a cable or set top box), to be changed to the appropriate channel automatically using data from storage unit, which reads on (data has not been received from at least one of external servers).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim by acquire data related to function corresponding to the received  voice command in storage when data has been received from at least one of external servers, and data has not been received from at least one of external servers, transmit voice command of text data form and received voice command to plurality of external servers, text (STT) server,  output an executed function based on data acquired from storage as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Claim(s) 10, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20210056969) to (Heo).
Regarding claim(s) 10, Sim in view of Laligand teach the display device, the control unit, the provider, the at least one of the plurality of external servers, provider providing the function corresponding to the received voice command.
Sim in view of Laligand fail to specifically teach receive a message indicating that provider providing function is not external server.
Heo teach receive a message indicating that provider providing function is not external server. (P. 84, second server 20 generates a non-provisional message for the response information corresponding to the user voice, and sends it to the display apparatus 100. Then, the display apparatus 100 outputs a notice message, such as "Information cannot be found", through at least one of voice and text image form based on the non-provisional message received from the second server 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by a message indicating that provider providing function is not external server as taught by Heo in order to provide the correct response information to questions to which the user requests.

Regarding claim(s) 11, Sim in view of Laligand in view of Heo teach the display device, the control unit, the function corresponding to the voice command in the storage unit, receiving the message from all external server that have transmitted the voice command.
Laligand further teach acquire data related to function corresponding to voice command in storage when receiving message. (P. 6, 34, 38, 84, user may interact further with the smartphone 104, such as by using a remote-control application for the smartphone 104, so as to cause channels on the television 106 (including with a cable or set top box), to be changed to the appropriate channel automatically using data from storage unit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Heo by acquire data related to function corresponding to voice command in storage when receiving message as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.
Heo further teach provider providing function is none of plurality of external servers. (P. 84, second server 20 generates a non-provisional message for the response information corresponding to the user voice, and sends it to the display apparatus 100. Then, the display apparatus 100 outputs a notice message, such as "Information cannot be found", through at least one of voice and text image form based on the non-provisional message received from the second server 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by provider providing function is none of plurality of external servers as taught by Heo in order to provide the correct response information to questions to which the user requests.

Claim(s) 3, 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20210056969) to (Yun).
Regarding claim(s) 3, Sim in view of Laligand teach the display device, the voice command, the determination module, the recognition unit, the control unit, the provider, the voice recognizer is further configured to transmit, determiner is further configured to transmit.
Laligand further teach transmits the voice command to a speech to text (STT) server and receives a voice command of a text data form from the STT server. (P. 6, 8, 33, 36, 38, 96, The smartphone may be programmed with APIs that accept voice input, that package audio of the voice input and send it to a speech-to-text server system via the internet)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by transmits the voice command to a speech to text (STT) server and receives a voice command of a text data form from the STT server as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.
Sim in view of Laligand fails to specifically teach transmits voice command of text data form to a natural language processing (NLP) server and receives information indicating provider from NLP server. 
Yun teach transmits voice command of text data form to a natural language processing (NLP) server and receives information indicating provider from NLP server.  (P. 123, 128,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by transmits voice command of text data form to a natural language processing (NLP) server and receives information indicating provider from NLP server as taught by Yun in order to provide an efficient way to TV that received voice input to determine which program the voice is to control.

Regarding claim(s) 8, Sim in view of Laligand teach the display device, the controller is further configured to, the provider.
Sim in view of Laligand fail to specifically teach natural language processing (NLP) server that determines a provider providing function corresponding to received voice command.
Yun teach natural language processing (NLP) server that determines a provider providing function corresponding to received voice command. (P. 123, 127-128,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by natural language processing (NLP) server that determines a provider providing function corresponding to received voice command as taught by Yun in order to provide an efficient way to TV that received voice input to determine which program the voice is to control.

Regarding claim(s) 9, Sim in view of Laligand teach the display device, the controller is further configured to transmits the received voice command to any external servers, the display device 
Sim further teach control transmits voice command to any external servers capable of communicating with display device. (P. 40-41, 56, a voice recognition system may include a display apparatus 100 and a voice recognition server 300, or may include only a display apparatus 100.  The display apparatus 100 may be implemented as, e.g., a TV, and may be connected to a voice recognition server 300 through the communication portion 170.)
Sim in view of Laligand fail to specifically teach each of external servers includes at least one of a speech to text (STT) server or a natural language processing (NLP) server.
Yun teach natural language processing (NLP) server that determines a provider providing function corresponding to received voice command. (P. 123, 127-128,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by each of external servers includes at least one of a speech to text (STT) server or a natural language processing (NLP) server as taught by Yun in order to provide an efficient way to TV that received voice input to determine which program the voice is to control.



Claim(s) 12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20180286421) to (YU).
Regarding claim(s) 12, Sim teach a display device, a wireless communication interface configured to communicate with plurality of servers, a storage, a voice recognizer configured to receive a voice command, a controller configured to determine a provider providing a function corresponding to the voice command based on the recognized keyword, receive data related to the function from the determined provider, and execute the function corresponding to the voice command; and an output interface configured to output the function corresponding to the voice command. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67,)
Sim fail to specifically teach communicate with external servers amongst plurality of external servers.
Laligand teach communicate with external servers amongst plurality of external servers. (Fig. 1A, 1B, P. 10, 32, 34, 36, 39, 40, 119 – user using a smartphone to accept voice command and transfer that to the server 112 for audio to text conversion, and receive that text, then transfer that text to separate search server 118 for search of the content requested for receiving and for display of the requested content in the voice command, speech to text is using one server 112, and search result to display is using a different server 118.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim by communicate with external servers amongst plurality of external servers as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.
Sim in view of Laligand fails to specifically teach a keyword determiner configured to recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword.
Yu teach recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword. (P. 14, 16-18, 20-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword as taught by Yu in order to provide sound functions to make the story less boring.

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20180286421) to (YU) in view of (US PGPUB: 20190124388) to (Schwartz).
Regarding claim(s) 19, Sim teach a display device, a wireless communication interface configured to communicate with plurality of servers, a storage, a voice recognizer configured to receive a voice command, a controller configured to determine a provider providing a function corresponding to the voice command based on the recognized keyword, receive data related to the function from the determined provider, and execute the function corresponding to the voice command; and an output interface configured to output the function corresponding to the voice command. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67,)
Sim fail to specifically teach communicate with external servers amongst plurality of external servers.
Laligand teach communicate with external servers amongst plurality of external servers. (Fig. 1A, 1B, P. 10, 32, 34, 36, 39, 40, 119 – user using a smartphone to accept voice command and transfer that to the server 112 for audio to text conversion, and receive that text, then transfer that text to separate search server 118 for search of the content requested for receiving and for display of the requested content in the voice command, speech to text is using one server 112, and search result to display is using a different server 118.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim by communicate with external servers amongst plurality of external servers as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.
Sim in view of Laligand fails to specifically teach a keyword determiner configured to recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword.
Yu teach recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword. (P. 14, 16-18, 20-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword as taught by Yu in order to provide sound functions to make the story less boring.
Sim in view of Laligand in view of Yu fail to specifically teach preset keyword set according to a different keyword for each of device(s).
Schwartz teach preset keyword set according to a different keyword for each of device(s). (P. 17, 20, 33, 41, 43, 55 – specific user device is only waken using a preset keyword and ignore all other audio )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Yu by preset keyword set according to a different keyword for each of device(s) as taught by Schwartz in order to provide enhance the accuracy of the voice activated device in responding to the voice command.

Claim(s) 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20180286421) to (YU) in view of (US PGPUB: 20220084160) to (Yoshizawa) in view of (US PGPUB: 20190124388) to (Schwartz).
Regarding claim(s) 13, 14, Sim in view of Laligand in view of Yu teach the display device, the storage unit, the display device, the controller is further configured to recognize, the voice command, and the at least one of the plurality of external server.
Sim in view of Laligand in view of Yu failed to specifically teach stores keywords set for of display device, and control recognizes keyword in voice command and determines provider providing function. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67 the portion of the system that perform the task reads on “… unit”)
Yoshizawa teach stores keywords set for of display device, and control recognizes keyword in voice command and determines provider providing function. (P. 49, keyword for the display device 100 is stored at 131 individual storage)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Yu by stores keywords set for of display device, and control recognizes keyword in voice command and determines provider providing function as taught by Yoshizawa in order to provide ease of use for the specific user of the display device.
Sim in view of Laligand in view of Yu fails to specifically teach differently for each of display device and at least one external server.
Schwartz teach differently for each of display device and at least one external server. (P. 20, 33, 41, 43, 55, different devices can have different audio identifiers even voice activated devices. The one or more keywords may be stored by the second device in a keyword storage module of the second device which may comprise a number of keywords that are recognizable by the speech processor,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Yu by differently for each of display device and at least one external server as taught by Schwartz in order to provide enhance the accuracy of the voice activated device in responding to the voice command.

Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20180286421) to (YU) in view of (US PGPUB: 20210319211) to (Tong)
Regarding claim(s) 15, Sim in view of Laligand in view of Yu teach the display device, the control unit, the provide, the plurality of the external servers. 
Sim in view of Laligand in view of Yu fail to specifically teach if the provider determined through keyword is one external server, transmit a data request signal to external server corresponding to determined provider. 
Tong teach if the provider determined through keyword is one external server, transmit a data request signal to external server corresponding to determined provider. (P. 41-42, 81)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Yu by if the provider determined through keyword is one external server, transmit a data request signal to external server corresponding to determined provider as taught by Tong in order to provide a more effective alert system.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art 2421